 

 

 

 

 

 

 





 

 

CONTRACT OF EMPLOYMENT



 

 

EMPLOYEE'S NAME

: PHIL BOON





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date : 1 JUNE 2009



 

 

 

 

 

EXECUTIVE SERVICE AGREEMENT

Dated : 1 JUNE 2009



PARTIES

EMPLOYER:

Innospec Limited (registered number 00344359) whose registered office is at
Innospec Manufacturing Park, Oil Sites Road, Ellesmere Port, Cheshire CH65 4EY
("the Company").



EMPLOYEE: Mr P J Boon

of Hill View, Davenport Road, Lower Heswall, Wirral,CH60 9JD ("you")



INTERPRETATION

In this Agreement



"the Board"

means the board of directors of the Parent Company as the case may be and
includes any committee of the Board duly appointed by it;

"Chairman"

means any person or persons jointly holding such office of the Parent Company
from time to time and includes any person(s) exercising substantially the
functions of a Chairman of the Parent Company;

"Confidential Information"

includes but is not limited to any trade secrets, names and contact details of
customers and prospective customers, purchasing and sales agents, suppliers,
prices charged to or charged by the Company and any Group Company, financial and
budget information, and any other information of a confidential nature relating
to the Company or any Group Company or information which has been given to the
Company or any Group Company by a third party under a duty of confidence where
such a duty has been made known to you and which is not in the public domain
otherwise than by breach of your duties of confidentiality to the Company and
any Group Company.

"Group Company"

includes the Parent Company and any holding company from time to time of the
Company or any subsidiary or associated company from time to time of the Company
or of any such holding company (for which purpose "holding company" and
"subsidiary" have the meanings ascribed to them by section 736 of the Companies
Act 1985 as amended by the Companies Act 1989 and "associated company" means any
company which any such holding company or subsidiary holds or controls more than
20 per cent. of the equity share capital).

"Marketing Information"

means all and any information (whether or not recorded in documentary form or on
computer disc or tape) relating to the marketing or sales of any product or
service of the Company or any Group Company including without limitation sales
targets and statistics, market share and pricing statistics, marketing surveys
and plans, market research reports, sales techniques, price lists, discount
structures, advertising and promotional material, the names, addresses,
telephone numbers, contact names and identities of customers and potential
customers of and suppliers and potential suppliers to the Company or any Group
Company and the nature of their business operations, their requirements for any
product or service sold to or purchased by the Company or any Group Company and
all confidential aspects of their business relationship with the Company and
Group Company.

"Parent Company"

means Innospec Inc. which is a company listed on the NASDAQ with its European
headquarters being at the Company's registered office.

"Termination Date"

means the date on which your employment under this Agreement terminates.





 

APPOINTMENT

The Company appoints you to serve the Company and any other Group Company as
Executive Vice President, Business Operations or in such other appointment as
may from time to time be agreed. You accept that the Company and Parent Company
may at its discretion require you to perform other duties or tasks not within
the scope of your normal duties and you agree to perform those duties or
undertake those tasks as if they were specifically required under this
Agreement.

The appointment shall be deemed to have commenced on 21 July 1997 and shall
continue until terminated by the Company or Parent Company under this Agreement
in accordance with clauses 10.1, 11 or 20.1. Your period of continuous
employment with the Company began on 21 July 1997.

With your prior consent, the Company or Parent Company may from time to time
appoint any other person or persons to act jointly with you in your appointment.

You warrant that by virtue of entering into this Agreement you will not be in
breach of any express or implied terms of any contract with or any other
obligation to any third party binding upon you.

DUTIES

You shall at all times during the period of this Agreement;

devote the whole of your time, attention and ability to the duties of your
appointment;

faithfully and diligently perform those duties and exercise such powers
consistent with them which are from time to time assigned to or vested in you;

obey all lawful and reasonable directions of the Board;

use your best endeavours to promote the interests of the Company and Group
Companies;

keep the Board promptly and fully informed (in writing if so requested) of your
conduct of the business or affairs of the Company and any other Group Company
and provide such explanations in connection therewith as the Board may require;

not at any time make any untrue or misleading statement relating to the Company
or any Group Company;

inform the Chairman promptly if you receive a solicitation from a competitor or
potential competitor either on a personal or business basis which could be
prejudicial to the best interests of the Company or its Group Companies.

PLACE OF WORK

You will initially be employed at our Ellesmere Port site, but as a term of your
employment you may also be required to work at or from any other of the Group
Company's establishments whether inside or outside of the United Kingdom. You
may also be transferred or seconded between establishments when necessary as
required by business needs. Whilst this Agreement provides for such transfer or
secondment the Company and Parent Company will give careful and sympathetic
consideration to your personal circumstances and career interests.

REMUNERATION

Your basic salary will be GBP155,000 per annum paid monthly in advance by credit
transfer on or around the sixth of the month (excluding first month of
employment where salary will be paid in arrears). Your salary will be reviewed
on 1st March 2010 and every March thereafter. The fact that your salary may be
increased in any year or years during your employment does not confer any right
on you to receive any increase in any subsequent year.

The salary referred to in this clause will be inclusive of any director's fees
to which you may be entitled.

At the absolute discretion of the Compensation Committee of the Board, you may
participate in the Management Incentive Compensation Plan. Your participation in
the Management Incentive Compensation Plan will be subject always to such terms
and targets as the Compensation Committee of the Board may determine from time
to time. Currently your target bonus is 40 percent. The Compensation Committee
reserve the right to change this target percentage at any time.

HOURS OF WORK

The normal hours of work are 38 hours per week exclusive of lunch breaks.

It is recognised that the nature of your role will involve working extended
hours, either during the working week or at weekends. This is accepted as a
normal part of the working life of a global business and does not warrant either
extra payment or time off in lieu.

You acknowledge that as a managing executive your employment falls within the
scope of Regulation 20 of the Working Time Regulations 1998

COMPANY CAR

Subject to you being legally entitled to drive, you will be provided with a
fully expensed Company car, including private fuel.

You may take a cash equivalent in lieu of a car. Currently the allowance is
GBP13,650 per annum, such amount to be non-pensionable and will not be included
in salary for bonus purposes. The Company reserves the right to change this
amount.

You shall always comply with all regulations laid down by the Company and Parent
Company from time to time with respect to company cars, shall follow their
policies in the case of any accidents involving your Company car, shall
immediately report to the Company and Parent Company any driving convictions in
respect of which you are disqualified from driving a motor vehicle and, on the
termination of your appointment whether lawfully or unlawfully, shall forthwith
return your Company car.

EXPENSES

The Company shall reimburse to you all expenses reasonably incurred by you in
the proper performance of your duties subject to you complying with such
guidelines or regulations issued by the Company and Parent Company from time to
time in this respect and to the production by you to the relevant company of
such vouchers or other evidence of actual payment of the expenses as it may
reasonably require.

HOLIDAYS

For a full year your holiday entitlement is 30 days per annum in addition to the
English public bank holidays. Your holiday entitlements shall be in accordance
with the Company's Employee Handbook in force from time to time, but will not be
greater than 30 days per annum, inclusive of any service related holidays.

NOTICE AND GARDEN LEAVE

Subject to clause 11.1 below, the Company has the right to terminate your
employment by giving you twelve months' notice in writing. This will not apply
in the event of gross misconduct. You are required to give the Company and
Parent Company 6 months' notice in writing of termination of employment, to be
served, in accordance with clause 27.

After notice of termination has been given by either party pursuant to clause
10.1 or if you seek to or indicate an intention to resign from the Company or
any Group Company or terminate your employment without notice, provided that you
continue to be paid and enjoy your full contractual benefits until your
employment terminates in accordance with the terms of this Agreement, the Board
may in its absolute discretion without breaking the terms of this Agreement or
giving rise to any claim against the Company or any Group Company for all or
part of the notice period required under clause 10.1:

exclude you from the premises of the Company and any Group Company;

require you to carry out specified duties (consistent with your status, role and
experience) for the Company and any Group Company or to carry out no duties;

announce to employees, suppliers and customers that you have been given notice
of termination or have resigned (as the case may be);

instruct you not to communicate orally or in writing with suppliers, customers,
employees, agents or representatives of the Company or any Group Company until
your employment hereunder has terminated.

For the avoidance of doubt, your duties and obligations under this Agreement
continue to apply during any period of exclusion pursuant to this clause.

On commencement of any period of exclusion pursuant to clause 10.2 you will:

(i) deliver up to the Company in accordance with clause 23 all property
belonging to the Company or any Group Company; and

(ii) resign in accordance with clause 24 from all offices and appointments you
hold in the Company and any Group Company.

During any period of exclusion pursuant to clause 10.2 you will not be entitled
to accrue any bonus/ profit share/ performance-related pay under this Agreement.
Any untaken holiday entitlement accrued or likely to accrue up to the
Termination Date should be taken during the period of exclusion.

Before and after termination of your employment, you will provide the Company
and/or any Group Company with assistance regarding matters of which you have
knowledge and/or experience in any proceedings or possible proceedings in which
the Company and/or Group Company is or may be a party.

You agree to comply with all Company rules and policies as may be amended from
time to time regarding the holding and dealing (whether directly or indirectly)
of shares in the Company, subject to the Board's discretion.

CHANGE OF CONTROL

In the event that there is a Change of Control of the Parent Company, as defined
in Appendix 1, then, for the 12 months following the date of the Change of
Control,



If you terminate for "Good Reason", as defined in Appendix 2, your employment
with the Company, you will be entitled to 24 months' compensation from the date
of the Change of Control defined as base salary, bonus at target and any car
allowance but excluding compensation for pension contributions other benefits
and any other salary supplements.



If the Company serves notice to terminate your employment under this agreement,
other than for gross misconduct, you will be entitled to 24 months'
compensation, as defined in 11.1.1. above, from the date of such notice.



HEALTHCARE BENEFITS

You will be entitled to the following healthcare benefits:

Group Accident Insurance

You will be covered by the Company's Group Accident Insurance in force from time
to time. The Company's Insurance Department will issue you with details of the
scheme. The Company and Parent Company reserve the right to change the provider
at its discretion.

Healthcare

You are entitled to membership of the Group Healthcare Scheme in place from time
to time for your spouse and dependant children as well as yourself. The cost of
the membership will be met by the Company. This is a taxable benefit. The
Company and Parent Company reserve the right to change the provider at its
discretion.

Your participation in the schemes referred to in this clause is subject to their
respective rules from time to time and subject to you, your spouse and dependant
children being eligible to participate or benefit from the schemes pursuant to
their respective rules at a cost acceptable to the Company and Parent Company.

SICKNESS ABSENCE

If you are absent because of sickness (including mental disorder) or injury you
shall report this fact forthwith to the Chief Executive Officer and complete any
self-certification forms which are required by the Company and Parent Company.
If you are so prevented for seven or more consecutive days you shall provide a
medical practitioner's statement to the Senior Vice President, Human Resources
on the eighth day and weekly thereafter so that the whole period of absence is
certified by such statements.

If you are absent due to sickness (including mental disorder) or injury duly
certified in accordance with the provisions of Clause 13.1 you shall be paid
your full remuneration including benefits for up to one month's absence in any
period of twelve consecutive months and thereafter such remuneration, if any, as
the Chief Executive Officer shall determine from time to time provided that such
remuneration shall be inclusive of any Statutory Sick Pay to which you are
entitled, any Social Security Sickness Benefit or other benefits recoverable by
you (whether or not recovered) may be deducted there from.

If your sickness or injury shall be or appear to be occasioned by actionable
negligence of a third party in respect of which damages are or may be
recoverable, you shall immediately notify the Company and Parent Company of that
fact and of any claim, compromise, settlement or judgment made or awarded in
connection with it and shall give to the Company and Parent Company all
particulars they may reasonably require and shall if required by the Company or
Parent Company refund that part of any damages recovered relating to loss of
earnings for the period of the incapacity as they may reasonably require,
provided that the amount to be refunded shall not exceed the amount of damages
or compensation recovered by you less any costs borne by you in connection with
the recovery of such damages and or compensation and shall not exceed the total
remuneration paid to you by way of salary in respect of the period of absence.

For Statutory Sick Pay purposes your qualifying days shall be your normal
working days

The provisions of this clause and any right or prospective right you have or may
have to receive any benefit under the Company's Healthcare Scheme referred to in
clause 12.1.2 will not prejudice or limit in any way the Company's or Parent
Company's right to terminate this Agreement pursuant to its terms. In particular
but without limitation the Company and Parent Company may terminate your
employment pursuant to clause 10.1 for any reason and to clause 20.1 on the
grounds set out in that clause even if such termination would prejudice or limit
your rights or prospective rights under the Company's Healthcare Scheme. The
Company and Parent Company may terminate this Agreement pursuant to such clauses
even if at the time of such termination, Company sick pay payable pursuant to
this clause has not been exhausted.

MEDICAL EXAMINATIONS

At any time during the period of your appointment you shall at the request and
expense of the Company permit yourself to be examined by a registered medical
practitioner to be selected by the Company or Parent Company and shall authorise
such medical practitioner to disclose and discuss with the Company and Parent
Company the result of such examination and any matters which arise from it.

PENSION

For that element of your base salary up to the Company Pension Cap you will
continue to be eligible to participate in the Innospec Ltd Pension Plan. As you
know this is a defined benefits pension scheme and you are required to make
member contributions to the scheme, as set from time to time by the Company,
based on the outcome of actuarial valuations

For that element of your salary over the Company Pensions Cap, you will receive
a 20 percent salary supplement paid monthly through payroll.

Alternatively, provided that any such payment is within the Inland Revenue
annual and lifetime allowance limits, you can elect for this supplement to be
paid directly into such personal pension arrangements as you may notify to the
Company including, if eligible, into any additional voluntary contribution plan
provided by the Company. This payment would not be included as base salary for
bonus purposes and if paid as cash will be taxable.

DEATH IN SERVICE BENEFIT

During your employment, you may participate in the Company's death in service
scheme, providing you with a lump sum benefit equivalent to four times your
pensionable salary.

Your participation in this scheme is subject to its rules form time to time (and
replacement schemes provided by the Company or Parent Company) and subject to
you being eligible to participate in or benefit from the scheme pursuant to its
rules at a cost acceptable to the Company and Parent Company.

INVENTIONS

You will promptly disclose to the Company and Parent Company and keep
confidential all inventions copyright works, designs or technical know how
conceived or made by you alone or with others in the course of your employment.
You will hold all such intellectual property in trust for the Company and/or
Parent Company and will do everything necessary or desirable at its expense to
vest the intellectual property fully in the Company and/or Parent Company and/or
to secure patent or other appropriate forms of protection for the intellectual
property. Decisions as to the protection or exploitation of any intellectual
property shall be in the absolute discretion of the Company and Parent Company.

You hereby assign to the Company and Parent Company by way of future assignment
all copyright, design rights and other intellectual property rights for the full
terms thereof throughout the world in respect of all copyright works and designs
originated, conceived, written or made by you (except only those works or
designs originated, conceived, written or made by you wholly outside your normal
working hours which are wholly unconnected with your employment or the business
of the Company and Parent Company) during the period of your employment by the
Company.

You hereby irrevocably and unconditionally waive in favour of the Company and
Parent Company any and all moral rights conferred on you of the Copyright
Designs and Patents Act 1988 for any work in which copyright or design right is
vested in the Company and Parent Company whether by Clause 17.2 or otherwise.

You shall, at the request and cost of the Company do all things necessary or
desirable to substantiate the rights of the Company or Parent Company under
Clauses 17.2 and/or 17.3.

CONFIDENTIALITY

You acknowledge that the Company and its Group Companies possess or will possess
a valuable body of Confidential Information and Marketing Information and that
you have access to Confidential Information and Marketing Information in order
that you may carry out the duties of your employment.

You acknowledge that you owe a duty of trust and confidence and a duty to act at
all times in the best interests of the Company and any Group Company. You also
acknowledge that the disclosure of any Confidential Information and/or Marketing
Information to any competitor of the Company or any Group Company or to other
third parties would place the Company or any Group Company at a serious
competitive disadvantage and would cause serious financial and other damage to
their businesses.

You agree not to make use of or disclose (either during the period of your
employment by the Company or at any time after the Termination Date) any
Confidential Information or Marketing Information.

You agree not to obtain or seek to obtain any financial advantage from the
disclosure of any Confidential Information or Marketing Information acquired by
you in the course of your employment with the Company.

RESTRICTIVE COVENANTS

Within this Clause 19 the following words shall have the following meanings:



"Relevant Period"

shall mean the twelve month period prior to and ending on the Termination Date.

"Restricted Customer"

shall mean any person, firm, company or other entity who was at any time in the
Relevant Period a customer of the Company or any Group Company with whom you had
dealings.

"Prospective Customer"

shall mean any person, firm or company who was at the Termination Date
negotiating with the Company or any Group Company with a view to dealing with
the Company or any Group Company with whom you had dealings.

"Prohibited Business"

shall mean any business or activity carried on by the Company or any Group
Company at the Termination Date or at any time in the Relevant Period in which
you shall have been directly concerned in the course of your employment at any
time in the Relevant Period.

"Protected Supplier"

shall mean any supplier or prospective supplier of the Company or any Group
Company with whom you shall have had dealings in the course of your employment
during the Relevant Period.





 

 

You shall not in competition with the Company or any Group Company during the
period of twelve months after the Termination Date directly or indirectly on
your own account or on behalf of or in conjunction with any person, firm or
company or other organisation canvas or solicit or by any other means seek to
conduct, or conduct Prohibited Business with any Restricted Customer with whom
you shall have had material dealings during the course of your duties hereunder
at any time in the Relevant Period.

You shall not in competition with the Company or any Group Company during the
period of twelve months after the Termination Date directly or indirectly on
your own account or on behalf of or in conjunction with any person, firm or
company or other organisation canvas or solicit or by any other means seek to
conduct Prohibited Business with or conduct Prohibited Business with any
Prospective Customer with whom you shall have had material dealings in the
course of your duties hereunder at any time in the Relevant Period.

You shall not during the period of twelve months after and during a six month
period prior to the Termination Date directly or indirectly induce or seek to
induce any employee being a manager or a director of the Company or any Group
Company engaged in the Prohibited Business who was such an employee at the
Termination Date and with whom you shall during the Relevant Period have had
material dealings in the course of your duties hereunder to leave the employment
of the Company or any Group Company whether or not this would be a breach of
contract on the part of that employee.

You shall not during the period of twelve months after the Termination Date
directly or indirectly seek to entice away from the Company or any Group Company
or otherwise solicit or interfere with the relationship between the Company or
any Group Company and any Protected Supplier.

Each of the restrictions contained in this Clause 19 is intended to be separate
and severable. In the event that any of the restrictions shall be held void but
would be valid if part of the wording thereof were deleted, such restriction
shall apply with such deletion as may be necessary to make it valid and
effective.

The Company reserves the right to update and change the restrictions in clauses
19.2 to 19.6 when circumstances dictate to reflect the changing nature of its
business and protectable interests.

Each of the restrictions in each of Clauses 19.2 to 19.6 is considered by the
parties to be reasonable in all the circumstances but if any such restriction
shall be held by any Court to be void as going beyond what is reasonable in all
the circumstances for the protection of the interests of the Company and Group
Companies, the said restriction shall apply with such modifications as may be
necessary to render it valid and effective.



TERMINATION

The Company and Parent Company may by notice terminate your employment with
immediate effect without compensation if you:

commit any act of gross misconduct or repeat or continue any other serious
breach of your obligations under this Agreement; or

are guilty of any conduct which in the reasonable opinion of the Board brings
you or the Company or its Group Companies into disrepute; or

breach the provisions of the Company's Code of Ethics; or

are convicted of any criminal offence which in the reasonable opinion of the
Board affects your position under this Agreement; or

commit any act of dishonesty whether relating to the Company, any Group Company,
any of its or their employees or otherwise; or

become bankrupt or make any arrangement or composition with your creditors
generally; or

have in the reasonable opinion of the Board become incompetent to perform your
duties; or

become prohibited by law from being a director of a company or if you cease to
be a director of the Company or any Group Company without the consent or
concurrence of the Board.

PERSONAL DATA

The Company needs to keep information about you for purposes connected with your
employment. The sort of information it will hold includes information for
payroll purposes, references, contact names and addresses and other personal
details relating to your employment. Some of this information may also be
processed by other organisations on our behalf.

The Company believes these uses are consistent with the principles of the Data
Protection Act 1998. The information the Company holds will be for its
management and administrative use only but it may, from time to time, need to
disclose some information it holds about you to relevant third parties (eg The
Inland Revenue). The Company may also transfer information about you to another
Group Company (which may be outside of the European Economic Area) solely for
purposes connected with your employment or the management of the business. You
agree to the Company keeping the information for these purposes throughout your
employment and following its termination.

You also agree to the Company keeping information about your health for the
purposes of compliance with its health and safety and occupational health
obligations; considering how your health affects your ability to do your job
and, if you are or become disabled, whether you require any reasonable
adjustments to be made to assist you at work; or in relation to the
administration of insurance, pension, sick pay and any other related benefits in
force from time to time.

You agree to the Company holding details of any unspent convictions that may
affect your suitability for employment in addition to any other personal data it
requires to ensure compliance with its Equal Opportunities Policy (eg race
and/or ethnic origin).

DEDUCTIONS

You hereby authorise the Company to deduct from your remuneration (which for
this purpose includes salary, pay in lieu of notice, commission, bonus, holiday
pay and sick pay) all debts owed by you to the Company or any Group Company,
including but without limitation the balance outstanding of any loans (and
interest where appropriate) advanced by the Company or Group Companies to you.

DELIVERY OF DOCUMENTS AND PROPERTY

On termination of your employment for any reason (or earlier if requested) you
will immediately deliver up to the Company or relevant Group Company all
property (including but not limited to documents and software, credit cards,
mobile telephone, computer equipment, facsimile machine, keys and security
passes) belonging to the Company or any Group Company in your possession or
under your control. Documents and software include (but are not limited to)
correspondence, diaries, address books, databases, files, reports, minutes,
plans, records, documentation or any other medium for storing information. Your
obligations under this clause include the return of all copies, drafts,
reproductions, notes, extracts or summaries (however stored or made) of all
documents and software.

RESIGNATION AS DIRECTOR

You will, if relevant, on termination of your employment for any reason at the
request of the Board give notice resigning immediately without claim for
compensation (but without prejudice to any claim you may have for damages for
breach of this Agreement):

as a director of the Company and all such Group Companies of which you are a
director; and

all trusteeships held by you of any pension scheme or other trusts established
by the Company or any Group Company or any other company with which you have had
dealings as a consequence of your employment with the Company.

If notice pursuant to clause 24.1 is not received by the relevant company within
seven days of a request by the Company, or Group Company the Company and Group
Company or either of them are irrevocably authorised to appoint a person to
execute any documents and to do everything necessary to effect such resignation
or resignations on your behalf.

Except with the prior written agreement of the Board, you will not during your
employment under this Agreement resign from your office as a director or officer
of the Company or any Group Company.

DISCIPLINARY AND GRIEVANCE PROCEDURES

The Company's disciplinary and grievance procedures are available from the HR
Department. The spirit and principles of these procedures apply to you suitably
adapted to reflect your seniority and status. Except and to the extent of any
procedure implied by statute the Company's disciplinary and grievance procedures
are not incorporated by reference in this Agreement and therefore do not form
any part of your contract of employment.

Disciplinary issues will be handled by the Chief Executive Officer with appeals
to the Chairman or Board Committee appointed by the Chairman to deal with this.

If you have a grievance in relation to your employment or are dissatisfied with
a disciplinary decision against you, you may apply in writing to the Chief
Executive Officer who will decide the matter in question (unless the grievance
or dissatisfaction relates to the Chief Executive Officer or any decision taken
by the Chief Executive Officer, in which case you should apply to the Chairman).
If you are dissatisfied with such decision you may refer the matter to the Chief
Executive Officer or Board Committee appointed by the Chairman to deal with this
whose decision will be final.

THIRD PARTY RIGHTS

Apart from the provisions of this Agreement which are expressly or impliedly
entered into by the Company for itself and as agent of and trustee for any Group
Company the parties do not intend that this Agreement should confer any right or
benefit on any third party.

NOTICES

Notices under this Agreement by you to the Company or the Parent Company should
be addressed to the Company or Parent Company and left at its registered office
or European Headquarters respectively or sent by first class post or by
facsimile transmission or other form of electronic delivery to its registered
office or European Headquarters respectively and notices given by the Company or
Parent Company to you should be served personally or sent by first class post or
sent by facsimile transmission or other form of electronic delivery to your
usual or last known place of residence in England. In case of service by post,
the day of service will be 48 hours after posting and in the case of facsimile
transmission or other electronic delivery the day of service will be the day of
transmission by the sender.

MISCELLANEOUS

This Agreement will be governed by and interpreted in accordance with the law of
England and Wales.

The parties to this Agreement submit to the exclusive jurisdiction of the
English Courts in relation to any claim, dispute or matter arising out of or
relating to this Agreement.

Any delay by the Company in exercising any of its rights under this Agreement
will not constitute a waiver of such rights.

There are no collective agreements which directly affect your terms and
conditions of employment.



THIS AGREEMENT

has been signed on behalf of the Company by a director and its secretary/two
directors and executed and delivered as a deed by you on the date set out at the
beginning.





SIGNED

by             )



for and on behalf of THE COMPANY ) .....................................

Director



.....................................

Director/Secretary

EXECUTED AND DELIVERED

as a )



Deed by YOU in the )

presence of: ) ....................................

Witness:



Signature: .............................................



Name: .............................................



Address: .............................................






APPENDIX 1



Change of Control



"Change of Control" means a change in control of a nature that would be required
to be reported in response to item 5 (f) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934 of the United States of
America, as amended ("Exchange Act") whether or not the Company or the Parent
Company is then subject to such reporting requirement; provided that, without
limitation, such a change in control shall be deemed to have occurred if



(a) any "person" or "group" (as such terms are used in Section 13 (d) and 14 (d)
of the Exchange Act) is or becomes the "beneficial owner" (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Parent Company or the Company representing 30 percent or more of the combined
voting power of the Parent Company or the Company respectively, then outstanding
securities (other than the Parent Company or the Company, any employee benefit
plan of the Company or the Parent Company); and, for purposes of this Agreement,
no change in control shall be deemed to have occurred as a result of the
"beneficial ownership", or changes therein, of the Parent Company or the
Company's securities, respectively, by any of the foregoing,



(b) there shall be consummated (i) any consolidation or merger the Parent
Company or the Company in which the Parent Company or the Company is not the
surviving or continuing corporation or pursuant to which shares of the Parent
Company or the Company's Common Stock, respectively, would be converted into
cash, securities or other property, other than a merger of the Parent Company or
the Company in which the holders of the Parent Company's or the Company's Common
Stock immediately prior to the merger have (directly or indirectly) at least a
70 percent ownership interest in the outstanding Common Stock of the surviving
corporation immediately after the merger, or (ii) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Parent Company or the Company,



(c) the shareholders of the Parent Company or the Company approve any plan or
proposal for the liquidation or dissolution of the Parent Company or the
Company, or



(d) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by the Board), contested election or substantial share
accumulation (a "Control Transaction"), the members of the Board immediately
prior to the first public announcement relating to such Control Transaction
shall thereafter cease to constitute a majority of the Board.



 

APPENDIX 2



"Good Reason" exists if, without your express written consent,



(a) you are assigned duties materially inconsistent from your position, duties,
responsibilities and status with the Company and the Parent Company immediately
prior to the date of the Change of Control,



(b) the Company or Parent Company reduces your base salary as in effect
immediately prior to the date of the Change of Control,



(c) the Company or Parent Company reduces your aggregate compensation and
incentive and benefit package from that provided immediately prior to the date
of the Change of Control,



(d) the Company or Parent Company requires you regularly to perform your duties
of employment beyond a forty miles radius from the location of your place of
employment at the date of the Change of Control,



(e) the Company or Parent Company takes any other action which materially and
adversely changes the conditions of your employment in effect at the time of the
Change of Control,



(f) the Company or Parent Company fails to obtain agreement from any successor
to comply fully with the terms of this Agreement, or



(g) the Company or the Parent Company purports to terminate your employment
other than pursuant to a notice of termination which satisfies the requirements
of this Agreement.



 